Waitr Holdings Inc.

Discover. Order. Eat.

Exhibit 10.2

CONFIDENTIAL

 

January 24, 2019

Mr. Simon Lee

Dear Simon:

On behalf of Waitr Holdings Inc. (the "Company"), I am pleased to offer you
("you" or "Employee") a position with the Company on the terms and conditions
set forth below. This letter confirms to you the Company's offer of employment
pursuant to previous discussions with you.

The principal terms of our offer are as follows:

 

1.

Start Date and Responsibility. You will start working for the Company on a
full-time basis, effective as of February 1, 2019 (the "Start Date"). The
Company is offering you the position of Chief Analytics Officer of the Company.
You will report directly to the President and Chief Operating Officer of the
Company. In your position, you shall have such duties and responsibilities as
are commensurate with such position at similarly-situated companies and such
additional duties as may be assigned by the President and Chief Operating
Officer of the Company from time to time.

 

 

2.

Principal Place of Employment.  Subject to reasonable travel, you will perform
your duties on behalf of the Company at the Company’s office in Lafayette,
Louisiana.

 

 

3.

Compensation.

 

a.

Base Salary. The Company will pay you a base salary of $250,000 per year ("Base
Salary") in accordance with the Company's standard payroll practices as in
effect from time to time, subject to applicable withholding taxes and
deductions.

 

 

b.

Discretionary Annual Bonus. For each completed fiscal year of the Company during
the term of your employment, you will be eligible to earn a discretionary annual
cash bonus with a target bonus opportunity equal to 50% of your Base Salary,
based upon the attainment of performance metrics to be established, and as
determined, by the Board of Directors of the Company in its sole discretion.

 

 

c.

Signing Bonus. You will be entitled to a signing bonus equal to $50,000 (the
"Signing Bonus"). The Signing Bonus will be paid to you in a cash lump sum as
soon as practicable, but in no event later than 30 days, following the Start
Date; provided, however, that if you leave employment with the Company on your
own accord for any reason prior to your 18 month anniversary of the Start Date,
you will promptly repay the Signing Bonus to the Company. You may choose to take
this bonus in three equal installments at your option.

 

 

d.

Equity Award. You will be entitled to receive an equity award under the Waitr
Holdings Inc. 2018 Omnibus Incentive Plan (the "Plan") with a grant date value
equal to approximately $500,000, based on the closing price per share of common
stock of the Company ("Common Stock") on the grant date (the "Initial Award").
The Initial Award will be in the form of restricted stock units and will vest
ratably over three (3) years following the grant date, subject

 

 

--------------------------------------------------------------------------------

 

to your continued employment with the Company through each applicable vesting
date. In addition to the Initial Award, commencing on the first anniversary of
the Start Date and each subsequent anniversary thereafter, you will be eligible
to receive additional awards under the Plan with an approximate grant date fair
value equal to $350,000 (the "Additional Awards"). The Initial Award and the
Additional Awards will be subject to the terms and conditions set forth in the
Plan and the applicable award agreements to be entered into between the Company
and you.

 

 

4.

Employee Benefits. You will be entitled to paid time off on an annual basis in
accordance with the Company's policies. Holidays will be observed and paid in
accordance with Company policy. You will have the opportunity to participate in
any retirement, health, welfare and fringe benefit plans maintained by the
Company from time to time on terms generally applicable to senior executives of
the Company, subject to eligibility pursuant to the terms of such programs.

 

 

5.

Employment at Will. Notwithstanding anything in this letter to the contrary, you
will be considered an "employee-at-will," and both you and the Company have the
right to terminate the employment relationship at any time and for any reason.

 

 

6.

Withholding. All payments made to you pursuant to this letter will be subject to
applicable withholding taxes, if any, and any amount so withheld shall be deemed
to have been paid to you for purposes of amounts due to you under this letter.

 

 

7.

Section 409A of the Code. This letter is intended to either comply with, or be
exempt from, the provisions of Section 409A of the Internal Revenue Code of
1986, as amended, and the interpretative guidance thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions. This letter shall be construed and
interpreted in accordance with such intent.

 

 

8.

Governing Law. This letter shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this letter shall be governed by, the laws of the State of
Louisiana, without giving effect to provisions thereof regarding conflict of
laws.

 

 

9.

Complete Agreement. This letter embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements, or representations by or among the parties, written
or oral, which deal with the matters set forth herein.

 

 

[Signature page follows.]

 

 

--------------------------------------------------------------------------------

Should you have any questions regarding this offer, please contact me.

 

Sincerely,

 

WAITR HOLDINGS INC.

 

/s/ Joe Stough

Name: Joe Stough

Title:   President and Chief Operating Officer

 

 

 

[Signature Page to Offer Letter]

 

--------------------------------------------------------------------------------

[gwioblrl12yo000001.jpg]The undersigned accepts the above employment offer and
agrees that this letter supersedes all prior written or verbal understandings or
agreements between the parties regarding the matters described in this letter.
By accepting this offer, the undersigned acknowledges that no prior employment
obligations or other contractual restrictions or conditions of any nature
whatsoever exist which preclude or relate to the undersigned's employment with
the Company. It is further understood that this offer and the terms included are
confidential and disclosure by you may cause the Company to withdraw this offer.

 

Accepted by:

 

/s/ Simon Lee

 

1/26/2019

Simon Lee

 

Date

 

 

 

 

 

 

 